DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 17, the recitation “the second feedback line” at line 15 lacks clear antecedent basis.
As to claim 18, the recitation “the second feedback line” at lines 16-17 lacks clear antecedent basis.
Allowable Subject Matter
Claims 1-16, 19-20 are allowed.
Norimatsu (US 2017/0019275) discloses a semiconductor integrated circuit 303 (see at least figures 3-4) comprising: a summer circuit 402; a sampler 403 electrically connected to an output node of the summer circuit 402; a shift register 410 that is electrically connected to an output node of the sampler and includes K stages of registers, K being an integer that is equal to or larger than 3.
Regarding independent claim 1, Norimatsu, either alone or in combination with other prior art of record, fails to disclose a control circuit to which output nodes of respective registers of N-th to M-th stages among the K stages of registers are electrically connected, N being an integer larger than 1 and smaller than K, M being an integer larger than N and equal to or smaller than K; a first switch including one end electrically connected to the output node of the summer circuit; and a correction circuit including a first control node that is electrically connected to the control circuit through a first feedback line and an output node to which a second end of the first switch is electrically connected.
Claims 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Norimatsu (US 2017/0019275), Zerbe (US 2006/0188043), Azenkot (US 10,608,848), Zhong (US 8,121,183), Amamiya (US 2013/0308694) disclose decision feedback equalizers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/              Primary Examiner, Art Unit 2646